DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in parent Application No. 16/843,906, filed on April 9, 2020.

Oath/Declaration
Oath/Declaration as filed on April 9, 2020 is noted by the Examiner.

Specification
The abstract of the disclosure is objected to because of the following: “firs substrate” in second line of the Abstract appears to be a typo.  The Examiner suggest the language “firs substrate” should be change to -- first substrate --.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: “firs substrate” in second line of paragraph[0006] appears to be a typo.  The Examiner suggest the language “firs substrate” should be change to -- first substrate --.  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  
The claims recite limitation “a corresponding first signal line” in fourteenth and fifteenth lines of the claim, but it is unclear as to whether the limitation is referring to one of the plurality of first signal lines recited in third line of the claim or a different first signal line.  Therefore Examiner suggests the limitation “a corresponding first signal line” recited in the fourteenth and fifteenth lines of the claim should be amended, without adding new matter, in a manner that clarifies more specifically as to what a corresponding first signal line actually is referring to.
The claims recite limitation “a corresponding second signal line” in seventeenth and eighteenth lines of the claim, but it is unclear as to whether the limitation is referring to one of the plurality of second signal lines recited in third line of the claim or a different second signal line.  Therefore Examiner suggests the limitation “a corresponding second signal line” recited in the seventeenth and eighteenth lines of the claim should be amended, without adding new matter, in a manner that clarifies more specifically as to what a corresponding second signal line actually is referring to.
The claims recite limitation “a corresponding cavity” in nineteenth line of the claim, but it is unclear as to whether the limitation is referring to one of the plurality of cavities recited in sixth line of the claim or a different cavity.  Therefore Examiner suggests the limitation “a corresponding cavity
The claims recite limitation “a corresponding thin film” in nineteenth line of the claim, but it is unclear as to whether the limitation is referring to one of the plurality of thin films recited in seventh line of the claim or a different thin film.  Therefore Examiner suggests the limitation “a corresponding thin film” recited in the nineteenth line of the claim should be amended, without adding new matter, in a manner that clarifies more specifically as to what a corresponding thin film actually is referring to.
Accordingly, any claims dependent on claim 1 are objected to based on same above reasoning.

Potentially Allowable Subject Matter
Claim 1 would be allowable if rewritten to overcome objections indicated above in this Office action, because for claim 1 the prior art references of record do not teach the combination of all element limitations as presently claimed.  In addition, claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome objections of claim 1 indicated above and if rewritten in independent form including all of the limitations of the base claim and any intervening claims, because for each of claims 2-9, in light of their dependency, the prior art references of record do not teach the combination of all element limitations as presently claimed.  In addition claim 10 is allowable, because for claim 10 the prior art references of record do not teach the combination of all element limitations as presently claimed.  Moreover, claims 11-14 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, because for claims 11-14
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and include the following:
Jung et al., U.S. Patent Application Publication 2019/0251378 A1 (hereinafter Jung) teaches an ultrasonic fingerprint sensors, for use in a display device, having a first sensor electrode arranged on a first substrate,  second sensor electrode arranged on the first substrate at same distance from the first substrate as the first sensor electrode, a piezoelectric layer formed between the first sensor electrode and the second sensor electrode, a second substrate arranged on the first sensor electrode, the second sensor electrode, and the piezoelectric layer, wherein the piezoelectric layer covers a portion of an upper surface of the first sensor electrode and a portion of an upper surface of the second sensor electrode.
Lius et al., U.S. Patent Application Publication 2021/0109636 A1 (hereinafter Lius) teaches an electronic device including a liquid crystal display panel and multiple ultrasonic sensor units for fingerprint sensing.









Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128.  The examiner can normally be reached on Monday through Thursday, 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621